The order in the case was final and was a judgment from which appeal may be taken. De Graffenried v. Breitling,192 Ala. 254, 68 So. 265; In re Fite, 228 Ala. 4, 152 So. 246.
We have examined the record. The restoration of an attorney to the privilege to pursue his vocation, as an attorney at law, and in that sense as an officer of the court, is dependent upon many material considerations, which tend to hold that profession in the high standing it has attained.
The fact of his pardon by the Governor and the restoration of his full civil and political rights has not the effect of restoration to him of the privilege to practice his profession as a member of the bar.
The application should be made to the duly constituted authorities to consider his present quality of mind, character, qualifications and fitness for the discharge of his duties before the courts, and to the clients whom he may represent and the upholding of the dignity of the profession in the eyes of the public of which the profession is an important agency. *Page 489 
The judgment of the trial court is affirmed.
Affirmed.
GARDNER and KNIGHT, JJ., concur.
BROWN, J., concurs in the conclusion.